Criminal prosecution on indictment charging the defendant with the murder of one Francis Baker.
Verdict: "Guilty of murder in the first degree."
Judgment: Death by asphyxiation.
The defendant appeals, assigning errors.
The deceased was a taxi-driver. On the night of 26 October, 1946, he was engaged by the defendant to drive him from North Wilkesboro to Miller's Creek, a distance of about fifteen miles. While on this trip, the defendant slew the deceased, took his car and drove it to Portsmouth, Ohio, where he was apprehended. The defendant, in a signed confession, admitted that he shot the deceased and took his automobile. He interposed the defense of mental irresponsibility. The jury has resolved this against him.
A careful perusal of the record fails to disclose any valid exceptive assignment of error. The verdict and judgment will be upheld.
No error. *Page 251